DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 1, 12, and 20.

Claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 are pending and have been examined.

Response to Arguments
Applicant's arguments filed January 5, 2022 have been fully considered but they are not persuasive. 


Regarding 101 Rejections
Examiner initially rejected claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 under 35 USC 101 as being directed to non-statutory subject matter.
Applicant argued that the claims do not recite an abstract idea. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception).
Applicant argued that its claims integrate the abstract idea into a practical application. Examiner does not find this argument persuasive. The limitations that Applicant cited are a part of the abstract idea, not additional elements. Applicant is merely further narrowing/defining the abstract idea, not adding additional elements. Examiner established that outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Thus the claims do not amount to a practical application. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The general purpose computer components/devices are performing the actions they were designed to do, and they add nothing in combination with each other 
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. Again, the limitations that Applicant cited are a part of the abstract idea, not additional elements. Applicant again argued that Applicant has not provided the proper evidence/analysis that the claims are well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.
Again, Applicant argued the claims present a technical improvement and thus qualifies as significantly more. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to improve security through a better business method. Furthermore there is no explanation as to how Applicant’s claims actually improve the security of a transaction (other than merely alleging it does). The 
Examiner maintains this rejection.

Regarding Prior Art Rejections
Examiner initially rejected claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 under 35 USC 103 as being unpatentable over the prior art. 
Applicant amended the claims and provided arguments as to how the cited art does not teach the amended claims. Examiner has conducted a prior art search on Applicant’s claims. In view of that prior art search, Examiner will not provide an art rejection at this time.
Examiner withdraws this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, 12, and 20; these claims lack written support for the limitation “and the UIDs are permanently associated with their corresponding application clients to uniquely identify their corresponding application clients”. There is no teaching that UIDs are associated with their corresponding application clients (permanently or otherwise).

Claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 are rejected due to their dependence on independent claims 1, 12, and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, 5, 8, 9, 12, 13, 15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1, 12, and 20 recite the limitations of: 
setting one of the multiple system accounts as a safe payment system account that enables a safe payment environment and is to be used exclusively for managing application clients having a payment function, 
wherein applications running and installed under the safe payment system account pass safety verification; 
and logging into the safe payment system account, and performing payment operations under the safe payment system account.
wherein the logging into the safe payment system account comprises:
when detecting a payment operation, determining whether a current system account is the safe payment system account; 
and if the current system account is not the safe payment system account, switching to the safe payment system account
wherein the performing the payment operations under the safe payment system account comprises:
monitoring payment activities;
if it is detected that there is data to be transmitted during the payment, determining whether the to-be-transmitted data is allowed to be transmitted according to a safety verification;
if the to-be-transmitted data is allowed to be transmitted according to the safety verification, allowing the to-be-transmitted data to be transmitted via the network and completing the payment operations; 
and if the to-be-transmitted data is prohibited from being accessed according to the safety verification, discarding the to-be-transmitted data.
wherein the determining whether the to-be-transmitted data is allowed to be transmitted according to the safety verification comprises:
determining whether the to-be-transmitted data includes a unique identifier (UID), 
wherein UIDs of all application clients having the payment function and management by the safe payment system account are listed in a list, and the UIDs are permanently associated with their corresponding application client to uniquely identify their corresponding application clients;
if the to-be-transmitted data includes the UID, determining that the to-be-transmitted data is allowed to be transmitted according to the safety verification; 
and if the to-be-transmitted data does not include the UID, determining that the to-be-transmitted data is prohibited from being accessed according to the safety verification.



This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of a processor, a memory, network, a non-transitory computer-readable storage medium, instructions, a terminal, an application client, an IP information packet filtering system; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
monitoring payment activities;
allowing the to-be-transmitted data to be transmitted via the network and completing the payment operations

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a memory, network, a non-transitory computer-readable storage medium, instructions, a terminal, an application client, an IP information packet filtering system; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
monitoring payment activities;
allowing the to-be-transmitted data to be transmitted via the network and completing the payment operations

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification paragraphs [0070-0085], about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly 

Dependent claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 are directed to an abstract idea. Thus, the dependent claims 2, 4, 5, 8, 9, 13, 15, 18 and 19 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Applicant amended the claims. Examiner has conducted a prior art search on Applicant’s claims. In view of that prior art search, Examiner will not provide an art rejection at this time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693


/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693